BARRETT, Senior Circuit Judge,
concurring in part and dissenting in part:
I concur in IB of the majority opinion rejecting Rankin’s contention that procedural due process required a prepublication hearing.
I dissent from the majority’s holding that (1) Oklahoma’s statutory procedure, i.e., Okla.Stat. Tit. 70 § 6-103.4, et seq., (1981), which provides a tenured teacher a hearing when his teaching contract is, for cause, to be terminated or not renewed is unconstitutional on its face because it imposes a significant and unjustified open-ended penalty on the exercise of a constitutional right, and (2) Rankin did provide evidence of the content, form, and context of his speech sufficient to enable the court to determine whether it was constitutionally protected.
I.
I do not agree with the majority’s holding that the Oklahoma statutory procedure, Okla.Stat. Tit. 70 § 6-103.4, et seq., (1981), providing a tenured teacher an independent hearing after the school board has given notice of its intention, for cause, either to terminate or not to renew the teacher’s employment contract, is unconstitutional on its face because it assesses one-half of the costs of the proceeding to the teacher.
Facial overbreath challenges are “manifestly strong medicine” which must be employed “sparingly and only as a last resort.” Broadrick v. Oklahoma, 413 U.S. 601, 613, 93 S.Ct. 2908, 2916, 37 L.Ed.2d 830 (1973). When a party asserts such a challenge, the overbreath “must not only be real, but substantial as well, judged in relation to the statute’s plainly legitimate sweep.” Id. at 615, 93 S.Ct. at 2918.
The majority states that the defendants have not demonstrated a compelling state *845interest in requiring Rankin to pay one-half of the hearing costs. This presupposes that Rankin’s entitlement to a due process hearing requires that the Board bear all of the costs of the hearing. I am not willing to write that requirement into the Oklahoma statute. If the causes given by the Board for the non-renewal of Rankin’s contract should be found to be valid, there is no reason the Board should bear all of the costs of a proceeding requested by Rankin to challenge those causes. It also ignores the fact that Rankin elected not to accept the Board’s invitation to meet with the Board to discuss the matters involved in the notice of his contract nonrenewal, notwithstanding the 3 to 2 vote of the Board members, and the fact that the statutory hearing panel of three judges is to be selected independent of the Board. Furthermore, it is uncontested that Rankin did not inform the Board of his inability to pay any portion of the costs of the statutory hearing. The defendants have stated categorically on the record that “[I]f he had, the defendants would have offered to assume the entire cost of the due process hearing.” (R., Vol. II, Tab 51, p. 9). It was not until Rankin filed the instant suit that he executed an affidavit stating, inter alia: “7. That he could not and cannot afford the price of the due process rights provided by the statutes of the State of Oklahoma.” (R., Vol. I, Tab 25). Such an affidavit is conclusory in nature. It does not contain facts relative to Rankin’s financial status. There is nothing in the record on appeal which specifically relates to Rankin’s inability to pay one-half of the hearing costs.
The majority relies on Boddie v. Connecticut, 401 U.S. 371, 91 S.Ct. 780, 28 L.Ed.2d 113 (1971) for its conclusion that the Oklahoma hearing statute cannot stand strict scrutiny and is unconstitutional on its face “because it imposes a significant and unjustified open-ended penalty on the exercise of a constitutional right.” I reject this position.
The challenges in Boddie were not posited to the statutes on their face, but rather, and significantly, as applied. Thus, unlike the instant case, the Boddie plaintiffs established with concrete evidence that they were indigent and totally unable to pay the requisite costs and filing fees to bring divorce actions in Connecticut state courts. In Boddie, the Court found that the state’s interest in allocating scarce resources and balancing the rights of the parties could not override the interest of the indigent plaintiffs in having access to the only route open for dissolving their allegedly untenable marriages. Id. at 381, 91 S.Ct. at 788. Further, the Court stated that “we wish to re-emphasize that we go no further than necessary to dispose of the case before us. A case where the bona fides of both appellants’ indigency and desire for divorce are here beyond dispute. We do not decide that access for all individuals to the court is a right that is, in all circumstances, guaranteed by the Due Process Clause of the Fourteenth Amendment so that its exercise may not be placed beyond the reach of any individual, for, as we have already noted, in the case before us this right is the exclusive precondition to the adjustment of a fundamental human relationship.” Id. at pp. 382-83, 91 S.Ct. at 788.
As previously observed, there is no evidence in our case beyond Rankin’s self-serving conclusory statement to demonstrate his inability to pay one-half of the hearing costs. Under these circumstances, this court should refrain from striking down the Oklahoma statute, and particularly so in view of the fact that the identical due process challenge presented here may be decided on state constitutional grounds.
Federal courts should refrain from striking down state statutes as unconstitutional where the challenge to the statutes has not been presented to the state courts. Here, certification from this court to the Oklahoma Supreme Court is an available procedure. See, Okla.Stat. Tit. 20 § 1602, et seq. Such procedure would permit the Oklahoma Supreme Court to decide the issue either under the Oklahoma Constitution or the United States Constitution. § 1602, supra, provides, inter alia, that the Oklahoma Supreme Court may answer “questions- of law of this state which may be determinative of the cause then pending” *846where there are no controlling Oklahoma state court decisions. I recognize that abstention is not necessary in a case such as this, but as a matter of comity, federal courts should stay their hands whenever it is feasible to refer the validity of a state statute to the state courts. In the instant ease, the relevant facts concerning the due process challenge are not in dispute. This, then, in my view, presents a case whereby this court should decline to exercise it’s power in favor of that of the Oklahoma Supreme Court. By exercising such restraint, the Oklahoma Supreme Court would be granted the initial opportunity to examine the Oklahoma statute here challenged and to adjudicate its constitutionality, both under the Oklahoma Constitution and the United States Constitution.
In Imel v. United States, 523 F.2d 853 (10th Cir.1975) this court observed that the proposed certification to the Colorado Supreme Court, while requesting an interpretation of doubtful state law, also improperly requested that court to answer a federal law question, i.e., whether the transfer of property arising from a property settlement agreement constitutes a taxable event for purposes of federal income taxation. Unlike the federal law question posed in Imel which was a question exclusively reserved to the federal courts, in the case at bar the federal constitutional challenge based on due process may also be presented and decided in state courts. Furthermore, just as there is no requirement that the state courts answer the questions certified, there is nothing in the law which requires the referral court to accept the answers to the questions certified.
The certification procedure would afford the Oklahoma Supreme Court the initial opportunity to judge the constitutionality of the challenged statutes in an important area of state function. It might significantly avoid unnecessary friction in federal-state relations. In Pennzoil Co. v. Texaco, Inc., 481 U.S. 1, 107 S.Ct. 1519, 95 L.Ed.2d 1 (1987), the Supreme Court held in a 42 U.S.C. § 1983 action challenging a Texas state court ordered supersedeas bond under the equal protection and due process clause of the Fourteenth Amendment, that federal court abstention was required in light of the need to avoid a determination of federal constitutional questions if the state courts could resolve the case on state statutory or constitutional grounds. Furthermore, the Court stated that if the matter may not be resolved on state statutory or constitutional grounds, still the state courts are required to resolve federal constitutional questions. The Court observed that the state’s interests in the proceeding were so important that abstention was required with regard to the comity between the states and the federal government. The Court emphasized that both the district court and the court of appeals failed to recognize the significant state interests involved, and further that when federal courts interpret state statutes in a way that raises federal constitutional questions, such a reading is not binding on state courts and may be discredited at any time. Finally, the court observed that Article VI of the United States Constitution declares that “the Judges in every state shall be bound” by the Federal Constitution, laws and treaties.
II.
The majority plainly misses the mark in holding, contrary to the district court, that Rankin provided evidence of the content, form, and context of his speech sufficient to enable the court to determine whether it was constitutionally protected. The record tells us otherwise. Furthermore, there is a total failure on the part of Rankin to show that his “protected speech” was the motivating factor in his contract nonrenewal.
It was plaintiff Rankin’s obligation to establish that certain speech-expressions made by him and communicated to the defendants were constitutionally protected under the First Amendment. I agree with the trial court’s finding that “[Tjhere is a total failure of proof in this case as to exactly, or even approximately, what was said to whom, and under what conditions.” The district court correctly observed that jurors must be knowledgeable of the protected speech in order to find that such speech was the motivating factor in the *847action (nonrenewal of Rankin’s teaching contract) being challenged. In my view, the majority has failed to recognize the legal burden imposed on Rankin and has ignored the trial court’s precise factual determinations which are solidly supported by the record.
The majority opinion does not even pretend to identify any First Amendment speech made by Rankin which could be considered as the “motivating factor” for the Board’s decision not to renew his contract, notwithstanding the fact that Rankin was legally charged with the burden of establishing that his constitutionally protected speech was the “motivating factor” in the adverse employment decision. Mt. Healthy City Board of Education v. Doyle, 429 U.S. 274, 97 S.Ct. 568, 50 L.Ed.2d 471 (1977); Saye v. St. Vrain Valley School Dist. RE-1J, 785 F.2d 862, 867 (10th Cir.1986). In my view, Rankin utterly failed to carry his burden of proof in his ease-in-chief as required under Texas Dep’t. of Community Affairs v. Burdine, 450 U.S. 248, 101 S.Ct. 1089, 67 L.Ed.2d 207 (1981) and McDonnell Douglas Corp. v. Green, 411 U.S. 792, 93 S.Ct. 1817, 36 L.Ed.2d 668 (1973). Thus, I conclude that the district court quite properly granted the defendants’ motion for a directed verdict.
At the close of the Rankin’s case, the Board moved for a directed verdict. Counsel for the Board pointed out that there were two relevant matters which Rankin must have presented sufficient evidence of for the case to go to the jury. First, Rankin must show that he engaged in constitutionally protected speech; second, that the speech was a substantial and motivating factor in the non-renewal of his contract. (R. Vol. IX, p. 571.) Counsel for the Board observed that there were three points upon which Rankin based his argument of protected speech.
The first was an incident involving a boy named Henry Grant who apparently suffered from some form of leukemia. Mr. Rankin escorted the boy who started a scuffle with Henry Grant to the principal’s office. Grant’s parents were not notified of the incident. Counsel for the Board correctly pointed out that the evidence showed only that there was some talk of a lawsuit and that Rankin may have agreed to testify. However, no lawsuit was filed and there is no evidence that the Board members or the school superintendent knew of any involvement Rankin might have in the matter. Furthermore, there is no evidence of any protected speech on Rankin’s part involving the matter.
The second occasion Rankin relied on was an incident involving Theresa Johnson. She was swatted and Rankin viewed the result of the blow. Apparently, a lawsuit was filed and Rankin indicated that he would be willing to testify, although the record is silent as to what he might testify to. Rankin was never called as a witness, nor was his name included in the witness portion of the pretrial order. The only evidence of any speech by Rankin in connection with that incident is that he spoke privately with Theresa’s parents.
The third point was that Rankin spoke out generally on subjects relating to discipline at school board meetings. The evidence in that regard is very sketchy and vague. One witness, Mrs. Grant, did testify that she was at a school board meeting when Rankin spoke out against putting a boy out of school because of a disciplinary problem.
The trial judge pointed out that, in light of Mrs. Grant’s testimony, there was not a total absence of evidence as to what Rankin stated at a board meeting. Counsel for the defendants argued, however, if that was the case, there was no evidence that Rankin’s protected speech, if there was any, was a substantial and motivating factor in the Board’s nonrenewal action.
The court, out of concern for the absence of evidence, inquired of Rankin’s attorney what, specifically, was the protected speech he relied upon and what evidence there may be that the speech was the motivating factor for the Board’s action. The responses were completely unsatisfactory and identified no specific evidence.
In granting the defendants’ motion for a directed verdict, the court cited a passage *848from Ewers v. Board of County Comm’rs, 802 F.2d 1242 (10th Cir.1986) (consolidated cases No. 84-2437 and No. 84-2477), reh’g granted on other grounds (No. 84-2437), 813 F.2d 1583 (10th Cir.1987), cert. denied, — U.S. —, 108 S.Ct. 704, 98 L.Ed.2d 655 (1988), which he believed to be particularly apposite. “The necessity of precise evidence of the alleged protected conduct or speech with a degree of specificity in a damage [suit] such as this is obvious: Jurors must be knowledgeable of the protected conduct or speech in order to find that the conduct was a motivating factor in the action being challenged.” (R., Vol. IX, p. 598). The court found no evidence sufficient to go to the jury on the content, form and context of the protected speech as required by Connick v. Myers, 461 U.S. 138, 103 S.Ct. 1684, 75 L.Ed.2d 708 (1983). The court noted that the record indicates a reasonable suspicion that Rankin may have been non-renewed for reasons other than those stated, but that it’s “wholly speculative as to what those other reasons may be, personality conflict, a sense he wasn’t part of the team, a generalized feeling of an uncooperative stance by Plaintiff as against the School Board or a sense that he simply was not as adequate a teacher as the School Board was willing to retain, notwithstanding his tenured status.” (R., Vol. IX, p. 549). The court, having reviewed the evidence in the light most favorable to Rankin, found that there was no evidence of the content, form and context of any protected speech. Neither could the court find any evidence that any speech by Rankin was a motivating factor in the Board’s non-renewal of his contract. I agree.
After reviewing the entire record with the district court’s comments in mind, I conclude that there is no evidence of constitutionally protected speech which Rankin could rely upon in regard to the Board’s decision not to renew his contract:
RANKIN — DIRECT TESTIMONY:
Q. Did you actually attend Board meetings and discuss discipline?
A. Yes, several times.
Q. Now, tell us, just tell the Jury what you would say at Board Meetings, what the problems were and what positions you took.
A. Well, it depended — it would depend upon what was being discussed at the time. The policy — it was just like they were going to pass the policy that whoever was the sponsor of an activity was required to make sure all students that were at the activity stay within the guidelines of the school district. That would mean, like if I went to a stock show, then I would be required to go out on the midway to make sure students from the school were not smoking or chewing tobacco or doing anything against school policy. And I stated at that time that I didn’t have time to be a policeman and run around outside when I had my job to take care of the animals and prepare the students, make sure they got to the show ring on time and made sure their animals were fit to be shown.
(R., Vol. V, p. 20).
RANKIN — CROSS EXAMINATION:
Q. I see. Now, Mr. Rankin, you say that you attended a number of Board Meetings in which you discussed present at the Board, discipline policy, is that correct?
A. Yes.
Q. And you think that because you spoke out at those Board Meetings that that was a factor in their terminating you.
A. Yes.
Q. And what facts do you base that on?
A. On the opinion that I was a local citizen, that I would question purchases that were made of why they wanted to buy any type of equipment for the school, that I didn’t feel like the school didn’t have no need for an infrared security system, that’s one of the purchases they wanted to spend $85,000 on a security system, why does the school need an infrared security system.
Q. Mr. Rankin, where in your lawsuit do you claim that you were fired because *849you opposed an $85,000 infrared security system.
A. There was none.
Q. I understand the basing of your claim is that you were fired because you criticized at the public meeting the Board’s disciplinary policy as it related to students.
A. Yes.
Q. I asked you what information or facts you had, you answered the question by stating your opinion. Is that what you’re basing it, on your opinion?
A. I was vocal at Board meetings and I felt like they resented the fact that I would question their decisions.
Q. And that’s your opinion?
A. That’s my opinion, yes.
(Id., p. 59-60)
* * * * * *
Q. My question to you, sir: If in the three previous years some or all of these Board Members had voted with you and against Doctor Piguet, what caused them to change their mind in March of 84?
A. Well, the situations were different.
Q. I see.
A. I had become more vocal.
Q. Because you were coming to the Board Meetings?
A. Because I was present at the Board Meetings and because I was questioning some of the policies they were making, if they were really legitimate reasons.
(Id., p. 77)
DOYLE (member of the School Board who voted to renew Rankin’s employment contract) — CROSS EXAMINATION:
Q. In the executive session meeting was there comments from any of the Board Members or the Superintendent or the Principal with respect to Mr. Rankin’s conduct or his appearances or his speaking out on matters of interest to the operation of the school?
THE COURT: Let’s just add to that, matters of interest concerning discipline of children in the school.
A. I don’t remember as a specific answer or question in the session directly about John Rankin due to the discipline matters, it was common knowledge; and part of these allegations, in my opinion, come through this.
(R., Vol. VIII, p. 393)
DOYLE — CROSS EXAMINATION:
Q. Now, you say Mr. Rankin attended meetings and spoke on the discipline matters?
A. Yes. As I recall, we had three or four meetings that discipline was a pretty good issue in.
Q. All right. What did he say at the first meeting?
A. I don’t remember the specific, other than people expressed concerns and—
Q. How many people expressed concern at the first meeting that he spoke?
A. I would think there was several.
Q. How long did he speak?
A. Nobody spoke too awful long as an individual.
Q. Can you remember anything he said?
A. I can remember some words.
Q. What did he say?
A. I say I can remember some words, no words as such but more of the emotion.
(Id., p. 424-25)
* * * * * *
Q. My question is what do you recall he said, not what other people said but what Mr. Rankin said at the second meeting.
A. As individual words, I don’t remember; it involves two subjects, spanking—
Q. Do you remember he spoke on those two subjects or are you just recalling generally that’s what other people talked about?
A. That’s the only two subjects that was talked about as discipline.
Q. Do you have a memory of Mr. Rankin speaking on those two subjects?
*850A. I believe I do.
Q. What do you believe your memory tells you?
A. It involved a — or two problems, double standards and corporal punishment.
Q. All right. What did Mr. Rankin say on double standards?
A. Just the punishment involved whose child it was.
Q. Well, did he give any examples?
A. I don’t remember.
Q. And on corporal punishment what did he say?
A. This I can’t really remember, I think one overlaps the other one.
Q. At the third meeting, do you recall when that was that he spoke?
A. Do I remember him a-speaking at the meeting?
Q. At a third meeting, yes, sir.
A. I remember him speaking at a meeting, whether it was a third meeting I don’t know.
Q. While Mr. Rankin was speaking at any of these meetings, did Donnie Green do anything in your presence that indicated that he was aggravated that Mr. Rankin was speaking?
A. Nothing verbally.
Q. Well, other than verbally what did he do?
A. I don’t know whether uneasiness—
A. How was that expressed, Mr. Doyle?
A. I don’t know, maybe the way a person sets or shifts or looks or as anybody uneasy may do.
Q. Can you be more specific than that?
A. Not really.
Q. How about Mr. Phipps, did he say or do anything that you could see or hear that would indicate that he was upset at any of these meetings that Mr. Rankin was speaking?
A. No.
Q. And, Mr. Caswell, did you see him or hear him do anything at these meetings while Mr. Rankin was speaking?
A. He wasn’t on the Board.
Q. All right. How about Doctor Pi-guet, did you see him do anything or hear him say anything at the meeting that indicated he was upset with Mr. Rankin speaking at the meetings?
A. I believe the expression on his face and the way he would move, you could tell he was annoyed.
Q. You could tell he was annoyed.
A. Uh-huh.
Q. Okay. How could you tell that?
A. As you would tell if anybody was annoyed.
Q. Well, how did you know he was annoyed at Mr. Rankin?
A. They were talking.
Q. Who was talking?
A. I suppose when this discipline deal was going on.
Q. You mean Doctor Piguet and Mr. Rankin were talking?
A. They usually didn’t talk directly to one another, somebody got up and said whatever they said.
Q. Well, I thought you said that with Doctor Piguet it was the expression on his face, not what he was saying.
A. Uh-huh.
Q. What was the expression on his face that made you think he was annoyed at Mr. Rankin?
A. Just an expression of annoyance.
(R., Vol. VIII, p. 427-30)
LAFOE (parent who attended board meetings) — DIRECT EXAMINATION:
Q. All right. You indicated you attended most of the Board Meetings. Did Mr. Rankin attend the Board Meetings?
A. I don’t know that he attended all of them, but, yes, I seen him there.
Q. And at the Board Meetings would he speak out?
A. Yes, sir.
Q. Now, do you know whether or not John Rankin openly spoke out on issues involving discipline during that period of time?
A. You mean at the Board Meetings?
Q. At the Board Meetings or individually to parents.
*851A. Yes, I mean a lot — a lot of people discussed it and I know he had discussed it, yes.
Q. Do you know of anyone you observed him being critical of at the Board Meetings or anywhere else?
A. I couldn’t say right off, it’s been two years ago.
(Id., p. 479-80)
MRS. GRANT (Parent who attended School Board meeting) — CROSS EXAMINATION:
Q. Have you ever been at any Board Meetings where Mr. Rankin spoke out on issues of discipline or occurrences in the school?
A. Mr. Rankin — yes, I would say that Mr. Rankin, yes.
Q. Can you recall any specifics about what he might — subject matter or whatever he was talking about?
A. It’s been so long ago, I think there was I think one of the times he was trying to help the Fink boy because they just wanted to totally put him out of school.
Q. Okay. How would he try to help the Fink boy, for example?
A. Well, there would be a time when people could speak and Mr. Rankin might, you know, stand up and, you know, say, couldn’t we do this, or isn’t there some way we could do that, or something like that order.
(Id., p. 513)
During trial, Rankin called each of the five board members serving at the time that his contract was not renewed:
Kenneth Coswell, who voted not to renew Rankin’s contract, testified, inter alia, that: he had attended several meetings prior to his election to the board and there was never, to his knowledge, any discussion by board members that people should not be so vocal about disciplinary matters within the schools (R., Vol. VII, p. 213); while on the board he never observed any board member or the superintendent, Dr. Bob Piguet, ever try to silence someone or try to keep someone from speaking their piece at a board meeting (Id., p. 217); teachers frequently addressed board meetings and everyone had a chance to voice their opinions, id., at 218; he did not remember Rankin ever addressing the board, id. at p. 220; he did not remember Rankin speaking to the board about student discipline, id.; he did not vote to terminate Rankin because he was allegedly speaking out on student discipline, id.; and that the main reason Rankin was fired was his failure to do his duty, his willful neglect, id. at p. 226.
Byron Phipps, who voted not to renew Rankin’s contract testified, inter alia, that: Rankin had had a “cuss fight” with a teacher, an act for which he could not forgive Rankin (R., Vol. VIII at p. 277); he did not remember that anybody was “just out to see” that Rankin lost his job, id. at p. 282; he did not believe that people tried to justify Rankin’s termination after the fact, id.; he did not remember Rankin speaking to the board about Theresa Johnson’s paddling, id.; he did not recall Rankin speaking to the board at the January, 1985, meeting, id. at p. 285; he did not recall the board discussing during their January, 1985, executive committee meeting any comments that Rankin might have made relative to discipline problems at the school, id. at p. 285; Rankin’s performance, both good and bad, was discussed during the March 4, 1985 meeting, id., p. 288; and that he did not make a private investigation of the eight or nine reasons given by Dr. Piguet for not retaining Rankin. Id. p. 290.
Donald Green, a board member who voted not to renew Rankin’s contract testified, inter alia: he did not remember Rankin attending board meetings and speaking out on discipline (R., Vol. VII at p. 315); it was possible that Rankin could have attended meetings which he did not remember, id.; discipline within the district was a subject of concern for parents during January, 1985, but he did not recall Rankin speaking about discipline during the January, 1985, board meeting, id. at p. 317; and that he knew of no instance where Dr. Piguet told patrons who were trying to speak about discipline to sit down and be quiet and not talk, id.
*852Donald Doyle, a board member who voted to renew Rankin’s contract testified, inter alia: Rankin had attended the board meetings and spoke on the problems of discipline (R., Vol. VII at p. 332); that the spanking of Theresa Johnson and others was a matter of concern in the community, id.; all the board members were concerned about Rankin speaking out on matters of discipline, id. at p. 342; Rankin's appearances at board meetings and statements about discipline were some of the things that irritated Dr. Piguet, id. at 348; Dr. Piguet never actually related that Rankin spoke too much or too often at meetings or any place else, id. at p. 352; the town was factionalized over “the way stuff was handled at school,” id; and that Rankin was not, to his knowledge, a member of any group or faction, id.
Edward Roberson, a board member who voted to renew Rankin’s contract, testified, inter alia: he did not believe that the board had any formal or informal custom or policies during September, 1985 — March, 1985 regarding the treatment of dissenters or people who disagreed with the actions of the board or administrators (R., Vol. VIII at p. 526); the board did discuss limiting how long a person could speak in view of the number of people attending the board meetings, id. at p. 527; parents who attended the board meetings were allowed to speak even when they were not on the agenda, id. at p. 528; and that anyone who wanted to speak to the board whether parent, teacher, contractor or member of the public, was allowed to do so, id. at pp. 529-30.
Patricia Jaynes, a teacher at the same school where Rankin was employed testified, inter alia: she was involved in an incident with Rankin during which he used a profanity (R., Vol. VII at p. 304); the incident was settled later during the same day and there were no hard feelings between them, id. at p. 305; she had seen Rankin at board meetings, id. at p. 307; she did not recall Rankin ever criticizing Dr. Piguet or any board members during a board meeting; she didn’t recall Rankin ever standing up and criticizing any board policy at any board meeting; and that she didn’t recall Rankin criticizing any teacher at any board meeting.
Thus, my detailed review of the record shows that the district court was correct in finding that there is a total failure of proof in this case as to exactly, or even approximately, what (constitutionally protected speech) was said, to whom, and under what conditions or that the speech was a motivating factor in the Board’s decision not to renew Rankin’s employment contract. I would affirm the district court’s grant of the defendants’ motion for a directed verdict.